Name: Commission Regulation (EEC) No 617/90 of 13 March 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/ 1715 . 3 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 617/90 of 13 March 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1990. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 334, 18 . 11 . 1989, p. 21 . No L 67/ 18 Official Journal of the European Communities 15 . 3 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 07049090 070511 10 0705 1 1 90 07052900 07061000 07069090 07070011 07070019 07081010 07081090 0708 2010 07082090 07089000 07091000 07092000 07092000 07093000 07094000 0709 51 30 07096010 * 10 * 00 * 00 * 10 * 92 * 98 * 10 * 21 * 22 * 23 * 25 * 11 * 19 * 11 * 12 ¢ 29 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 * 13 * 14 * 15 New potatoes Tomatoes Onions -(other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp, Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) Chantarelles Sweet peppers 33,78 90,55 25,01 264,80 33,89 35,35 91,24 43,46 89,21 39,41 78,10 38,98 57,78 108,70 78,13 177,25 198,74 54,96 90,03 425,92 193,89 142,47 37,68 556,01 173,35 1432 3840 1 060 11230 1444 1508 3887 1853 3783 1671 3312 1 653 2450 4609 3313 7517 8428 2331 3818 18062 8261 6042 1598 23931 7351 264,05 707,86 195,55 2069,90 267,20 278,81 719,35 342,72 697,34 308,07 610,52 304,76 451,70 849,68 610,76 1 385,54 1 553,52 429,68 703,79 3 329,28 1 526,16 1 113,66 294,60 4428,22 1 355,07 68,88 184,65 51,01 539,94 69,05 71,89 185,92 88,37 181,90 80,36 159,25 79,50 117,83 221,64 159,32 361,42 405,24 112,08 183,58 868,46 396,69 290,50 76,85 1 139,98 353,48 232,87 / ~ / 624,26 172,45 1 825/12 234,59 244.80 631,56 300,92 614,98 271,69 538,41 268,77 398,35 749,32 538,62 1221,89 1 370,03 378,92 620,66 2936,05 1 344,04 982,12 259.81 3869,16 1 195,02 6533 17513 4838 51 212 6454 6721 17375 8262 17253 7622 15105 7540 11 175 21022 15111 34280 38436 10630 17412 82370 37443 27553 7289 102135 33526 25,86 69,34 19,15 202,78 26,07 27.24 70,20 33,48 68,31 30,18 59,81 29.85 44.25 83,24 59,83 135.74 152,19 42,09 68,94 326,16 149,32 109,10 28,86 429,67 132.75 50891 136425 37688 398926 51367 53623 138290 65914 134397 59375 117663 58737 87055 163756 117710 267030 299405 82810 135639 641 642 293497 214632 56779 837139 261 159 77,56 207,91 57,43 607,97 77,78 81,08 209,42 99,66 204,82 90,48 179,32 89,51 132,67 249,57 179,39 406,96 456,30 126,20 206,71 977,88 446,81 327,10 86,53 1 287,01 398,01 24,91 66.79 18,45 195,32 24,58 25,69 66,20 31,58 65.80 29,07 57.61 28,75 42.62 80,17 57.63 130,74 146,59 40,54 66,41 314,15 138,50 105,08 27,80 394,04 127,86 No L 67/1915. 3 . 90 Official Journal of the European Communities Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 2.60.3 2,70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 08045000 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 08052010 08052030 08052050 08052070 08052090 08053010 08053090 * 00 * 10 * 90 * 90 * 10 * 10 * 21 * 91 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 . 12 * 13 * 14 * 31 * 32 * 33 * 34 * 11 * 12 * 11 * 19 Fennel Courgettes Sweet potatoes, whole , fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi- sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus auranti ­ folia), fresh 32,59 63,66 83.09 146,09 54,84 54,34 115,57 167,83 42,28 36.10 29,17 92,26 43,30 52,22 75,37 38,66 163,01 1382 2700 3573 6222 2326 2304 4901 7117 1793 1531 1244 3912 1836 2214 3196 1639 6913 254,78 497,67 661,63 1 151,44 428,73 424,83 903,37 1311,94 330,49 282,24 230,04 721,19 338,49 408,22 589.20 302,26 1 274,24 66,46 129.82 170,19 295,70 111.83 110,82 235,65 : 342,23 86,21 73,62 59,32 188,12 88,29 106,48 153,69 78,84 332,39 224,69 438,88 578,78 1011,02 378,09 374,65 796,67 1 156,99 291,46 248,90 201,99 636,01 298,51 360,01 519,61 266,56 1 123,73 6303 12312 15258 27507 10607 10510 22350 32459 8176 6983 5546 17843 8374 10100 14577 7478 31526 24,96 48,75 64,18 112,36 42,00 41,62 88,50 128,53 32,37 27,65 22,47 70,65 33,16 39,99 57,72 29,61 124,83 49103 95914 125219 221 703 82628 81876 174104 252847 63695 54396 44244 138992 65237 78676 113555 58254 245580 74,83 146,17 192,08 333,97 125,92 124,78 265,34 385,34 97,07 82,90 66,89 211,83 99,42 119,90 173,06 88,78 374,27 24.04 46,96 58,69 108,51 40,45 40,08 85,24 123,79 31,18 26,63 21,20 68.05 31,94 38,52 55,59 28,52 120,24 No L 67/20 Official Journal of the European Communities 15. 3 . 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 2.90.2 2.100 2.1 10 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 08054000 08054000 08061011 0806 10 15 08061019 08071010 08071090 08071090 08081091 08081093 08081099 08082031 08082033 0808 20 35 08082039 08091000 08092010 08092090 08093000 08093000 08094011 08094019 08101010 08101090 08102010 08104030 08109010 08109080 08109080 08109030 * 11 * 12 * 21 * 22 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 * 91 * 98 * 90 * 90 * 90 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 * 31 * 32 : * 41 * 42 * 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch .) Pomegranates Khakis Lychees 38.37 83,95 134,51 82,26 63,81 143,19 64,19 74.38 168.41 220,66 183,36 195,28 126,30 220,00 504,55 179.42 105,64 72,77 89,25 214,86 1627 3560 5704 3488 2706 6072 2722 3154 7176 9412 7776 8281 5356 9330 21397 7780 4501 3105 3785 9112 299,99 656.23 1051,42 643,05 498,79 1 119,31 501,75 581,47 1325,64 1740,13 1 433,34 1 526,49 987,28 1719,73 3943,90 1443,17 831,52 573.24 697,69 1 679,54 78,25 171.18 274,27 167,74 130.11 291.98 130.88 151,68 344,57 448,73 373.89 398.19 257,54 448,60 1 028,79 370.20 216,14 148,25 181.99 438.12 264,55 578,73 927,24 567,10 439,88 987,10 442,49 : 512,79 1 167,44 1 527,90 1 264,04 1 346,20 870,67 1 516,60 3478,08 1 255,56 732,29 504,48 615,29 1 481,17 7422 16236 26013 15910 12340 27693 12414 14386 32523 41952 35462 37767 24426 42548 97577 32582 20401 13979 17261 41554 29,38 64,29 103,00 62,99 48,86 109,65 49,15 56,96 129,70 170,03 140,42 149,54 - 96,72 168,48 386,38 138,91 81,36 55,95 68,35 164,54 57816 126475 202638 123934 96131 215721 96701 112066 254934 334673 276243 294197 190277 331438 760096 270928 159911 110349 134465 323693 88,11 192.75 308,82 188,87 146,50 328.76 147,37 170,79 388,10 506,04 421,00 448,36 289,98 505,12 1 158,41 418,03 243,44 167,24 204,92 493,32 28,30 61,92 99,21 60,68 47,06 105,62 47,34 54,86 120,30 160,37 135,25 144,04 93,16 162,27 372,15 122,25 75,46 52,51 65,83 158,48 = » The ninth digit is reserved for the Member States (statistical purposes).